804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Graydon Roger BOLES, Plaintiff-Appellant,v.Bill McCASKILL, Defendant-Appellee.
No. 86-1116.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 30, 1986.

Graydon R. Boles, appellant pro se.
Richard L. Vanore, for appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER, and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Boles' civil rights action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Boles v. McCaskill, C/A No. 85-571-G (M.D.N.C., April 22, 1986).


2
AFFIRMED.